Case 0:18-cv-62535-RS Document 31 Entered on FLSD Docket 11/11/2019 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                          CASE NO. 18-CV-62535-SMITH/VALLE


 LIOR ELKAYAM,

         Plaintiff,

 v.

 FIRST NATIONAL BANK OF OMAHA,

         Defendant.
                                                 /

      JOINT MOTION FOR A JUDGMENT RETAINING JURISDICTION TO ENFORCE
       SETTLEMENT AGREEMENT AND DISMISSING ACTION WITH PREJUDICE

         Plaintiff, Lior Elkayam, and Defendant, First National Bank of Omaha, through

 undersigned counsel, (collectively “the Parties”) pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), move

 this Court for a Judgment Retaining Jurisdiction to Enforce Settlement Agreement and Dismissing

 Action With Prejudice and state as follows:

         1.     On September 12, 2019, the Parties mediated this matter and entered into a

 confidential Settlement Agreement, evidenced by the Mediation Report (Doc. 25).

         2.     The Settlement Agreement requires, in part, the payment of a specified sum in

 specified payments by Defendant to Plaintiff over a period of thirty (30) months beginning October

 15, 2019.

         3.     The Settlement Agreement entitles the Plaintiff, in the event of default, to an

 immediate judgment for the unpaid balance upon the filing of an affidavit of default with the Court.
Case 0:18-cv-62535-RS Document 31 Entered on FLSD Docket 11/11/2019 Page 2 of 3




        4.      The Parties have now stipulated in the filing of this joint motion to the dismissal of

 this matter with prejudice contingent upon this Court retaining jurisdiction to enforce the

 Settlement Agreement.

        WHEREFORE, Plaintiff Lior Elkayam, and Defendant, First National Bank of Omaha,

 jointly and respectfully request that the Court retain jurisdiction to enforce the Settlement

 Agreement for a period of thirty (30) months and, if granted, the Parties also stipulate to dismissal

 under Fed. R. Civ. P. 41(a)(1)(A)(ii). Should the Court not agree to continue its jurisdiction to

 enforce the Settlement Agreement, the Parties withdraw this motion and request additional time

 to file an alternate dismissal document.



 Respectfully submitted this 11th day of November, 2019.




    /s/ Justin Zeig                    .                     /s/ Eric S. Haug             .
   Justin Zeig, Esq.                                        Eric S. Haug, Esq.
   Florida Bar No. 112306                                   Florida Bar No. 850713
   Zeig Law Firm, LLC                                       Eric S. Haug Law & Consulting, P.A.
   3475 Sheridan Street, Suite 310                          401 E. Virginia Street
   Hollywood, Florida 33021                                 Tallahassee, Florida 32301
   Telephone: (754) 217-3084                                Telephone: (850) 583-1480
   zlf@zeiglawfirm.com                                      eric@erichaug.com
   Counsel for Plaintiff                                    Counsel for Defendant




                                                   2
Case 0:18-cv-62535-RS Document 31 Entered on FLSD Docket 11/11/2019 Page 3 of 3




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically filed
 on November 11, 2019 with the Clerk of Court using CM/ECF. I also certify that the foregoing
 document is being served this day on all counsel of record or pro se parties identified on the Service
 List below either via transmission of Notices of Electronic Filing generated by CM/ECF or in some
 other authorized manner for those counsel or parties who are not authorized to receive
 electronically Notices of Electronic Filing.



                                                 /s/ Eric S. Haug                              .
                                                Eric S. Haug, attorney




                                                   3
